Citation Nr: 1502673	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disability involving the arms, legs, and feet, to include jungle rot.

2.  Entitlement to service connection for a bilateral foot disability other than skin disability, also claimed as bilateral irregular foot disease.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a psychiatric disability, however diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

These matters come to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a skin disability involving the arms, legs, and feet, for a lumbar spine disability, for a bilateral knee disability, and for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for a bilateral foot disability other than skin disability, also claimed as bilateral irregular foot disease.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for a bilateral foot disability other than skin disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral irregular foot disease in his December 2012 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

At his August 2014 Board hearing, prior to the promulgation of a decision in this case, the Veteran stated that he is not claiming service connection for a bilateral foot disability other than skin disability and expressly requested withdrawal of the issue of entitlement to service connection for a bilateral foot disability other than skin disability.  This statement was made on the record, thus satisfying the pertinent criteria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for a bilateral foot disability other than skin disability is dismissed.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Skin Disability

The Veteran was provided a VA skin examination in August 2011.  However, the Board finds the VA examination not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

The Veteran claims a skin disability involving the arms, legs and feet incurred during service.  Specifically, he contends that he was exposed to herbicides during the time he was stationed at the U-Tapao Air Force Base in Thailand from 1968 to 1969.  During the August 2014 Board hearing, he testified that he served as a photo repairman and worked on camera systems of B-52 aircrafts on the flight line, about 150 to 300 yards away from the perimeters.  He also stated that a concession stand that he frequented in service, as well as his barracks, were located in close proximity to the perimeters.  He reported at he was treated for his skin condition in 1971 or 1972 when he underwent a VA Agent Orange examination at the VA Medical Center in St. Paul, Minnesota.  The record reflects that in fact, he was provided a VA Agent Orange screening examination at the VA Medical Center in May 1985. 

The August 2011 VA examination reported that the Veteran had no essential skin lesions noted at the examination although the examiner noted the Veteran's history of skin rashes and swelling since 1985.  However, VA outpatient treatment records dated in June and July 2012 subsequently reflect diagnoses of tinea pedis and porokeratosis of the right leg and left volar forearm.  

As the evidence of record shows a current skin disability, a medical opinion should be obtained to ascertain whether the Veteran's skin disability is related to his military service, to include the claimed exposure to herbicides.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lumbar Spine, Bilateral Knee and Psychiatric Disabilities

The Veteran indicated during his August 2014 Board hearing that he received treatment for his back and knees, including X-ray examination of the lumbar spine and a knee surgery, at Apple Valley medical clinic approximately 10 years ago.  He also indicated that he underwent more than knee surgeries in the past.  However, the claims file only includes medical records from the United Hospital, of Allina Hospitals and Clinics, dated from February to August 2011, pertaining to treatment for his left knee disability.

The Veteran also stated during the August 2014 hearing that he had received psychiatric treatment from a few private physicians, including one in Burnsville, Minnesota, but has not submitted the pertinent records.  Currently, the claims file only includes psychiatric inpatient records from the Owatonna Hospital, dated in July 1994.

VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding private treatment records relating to the Veteran's lumbar spine, bilateral knee and psychiatric disabilities, to include those from Apple Valley medical clinic, dated approximately in 2004.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his skin, lumbar spine, bilateral knee and psychiatric disabilities since his discharge from the service in February 1971.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all identified records relating to the Veteran's lumbar spine X-ray and knee surgery from Apple Valley medical clinic, dated approximately in 2004.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Regardless of the Veteran's response, obtain any updated VA treatment records from the VA Healthcare System (HCS) in Minneapolis, Minnesota, and any associated outpatient clinics dated from January 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  The claims files should be forwarded to the same VA examiner who examined the Veteran in August 2011 to determine the etiology of his current skin disability.  (If the examiner is not available, the claims file should be referred to another qualified examiner for the requested opinions.)  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether a skin disability diagnosed proximate to, or during, the appeal period, even if now resolved, to include porokeratosis and tinea pedis, is at least as likely as not (50 percent probability or more) related to his military service, specifically including the Veteran's claimed exposure to herbicides in service.  A complete rationale must be provided for all opinions expressed.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After completing the above development, and any other development deemed necessary, readjudicate all claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


